Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious an optical vehicle laser sensor system, comprising: a laser device arranged to generate at least one laser beam, the laser beam have a laser beam direction, wherein the laser beam is arranged to produce a laser spot on a reference surface, an imaging device, the imaging device comprising at least one matrix sensor, wherein the imaging device has an optical axis, wherein the optical axis of the imaging device and the laser beam direction are non- coincident with each other, a data processing device arranged to detect a location of the laser spot, and to calculate an orientation of the optical vehicle laser sensor system using the laser spot location. 
The closest prior art of record is Hoffman (US2008/0204765). Hoffman does not teach calculating an orientation of the optical vehicle laser sensor system using the laser spot location as well as calculating the orientation of any laser sensor system, let alone an optical vehicle laser sensor system. Hoffmann is silent about a laser sensor system comprising a data processing device that is not only arranged to detect a location of the laser spot, but to also calculate an orientation of the laser sensor system using the laser spot location. It would not have been obvious to modify the Hoffman reference without a hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642